DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks, Amendments and Arguments filed on the 21stday of March, 2022. Currently claims 1-20 are pending. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1 and 11, while being directed to different statutory categories, they contain similar language and are therefore addressed together.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions contracts (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that Claims 1 and 11 recite a method and system for juror selection which is similar to themes defined above of method of organizing human activity such as managing legal interactions (e.g., voir dire), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions. The limitations, substantially comprising the body of the claim, recite a standard process in all jury trials. Voir dire is one of the first thing learned in Moot Court competitions during law school. Voir dire has been an essential part of the standard way of practice by legal professionals long before the use or invention of computers. Examiner notes that the claimed invention recites a generically claimed processor while directing the user (attorney) to implement the abstract idea (voir dire) using the generically claimed computer structure. Because the limitations closely follow the steps following in voir dire and standard trial preparation, and the steps of the claims involve organizing human activity, the claims recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG. 
Alternatively, the portions of the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in jury trial preparation. The instant application is directed to a user using generically claimed computer structure to analyzing potential jurors during and after voir dire in order to peremptory challenge and remove or strike the juror using submitted weights and retrieved information. This practice has been common in the legal profession long before computers where invented. Attorneys have applied the required elements of a case, the required elements needed in a juror and the remaining challenges left in voir dire long before computers and this method is common in the industry in order to find the best jurors for their clients. Because the steps involved human judgments, observations, and evaluations that can be practically or reasonably performed in the human mind, the claims recite an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The conclusion that the claims recite an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec. Page 2 Line 14-15], “a system and method for vetting jurors”. Accordingly, the Examiner submits claims 1 and 11 recite an abstract idea based on the language identified in claims 1 and 11, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor” or “electronic file storage” recited at a high level of generality. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1 and 11, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1 and 11 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
Examiner notes that claims 2-10 and 12-20 are direct to further embellishments of the information used and the standard procedures related to the abstract idea identified in the claimed invention and do not amount to significantly more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190130778 to Alvarez in view of U.S. Patent Application Publication No. 20140164263 A1 to Pettingill et al. (hereinafter Pettingill) in view of U.S. Patent Application Publication No. 20150046347 to Griebat.
**Examiner notes that claims 1 and 11 are substantially similar and are therefore addressed initially. Also, the dependent claim language is similar and therefore addressed together. 
Referring to Claim 1, Alvarez discloses a system for juror selection (see at least Alvarez: Abstract), comprising: 
a processor, an electronic file storage element in data communication with said processor, an analysis engine operating within said processor, and a user interface presented to a user by said processor; 
Specifically, Alvarez discloses a processor, electronic storage element in data communication with said processor, and a user interface presented by the processor (see at least Alvarez: ¶ 11-14, 18-33, and 67).
collecting and storing data elements providing information about a trial where said data elements comprise at least metadata for demographic and social media, and jury panel parameters for each of a pool of potential jurors;
collecting at least demographic, jury panel, and social media parameters expressing characteristics derived from said metadata for each juror within said jury pool assigned to said trial and input through said user interface and storing all parameters within said electronic file storage element; 
Specifically, Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool assigned to said trial and input through said user interface and stored within said electronic file storage element (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).
Alvarez specifically discusses collecting and storing a plethora of information such as demographic information, social media and juror panel parameters (see at least Alvarez: ¶ 16-17, 65-66, and 68). Alvarez specifically discloses that the system and information is received and that the information processed by the system and application and subsequently used to generate a list, in real-time, of jurors (see at least Alvarez: ¶ 65 and 67).
said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category to increase or decrease each of said weighting factors to create relative importance weighting factors for each of said collected parameters
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (as disclosed by Pettingill) to the known method and system for jury selection comprising an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values (as disclosed by Alvarez) to improve and streamline Voir Dire and to assist attorneys. One of ordinary skill in the art would have been motivated to apply the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters because it would improve and streamline Voir Dire and to assist attorneys (see Pettingill ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (as disclosed by Pettingill) to the known method and system for jury selection comprising an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values (as disclosed by Alvarez) to improve and streamline Voir Dire and to assist attorneys, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters to the known method and system for jury selection comprising an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values to improve and streamline Voir Dire and to assist attorneys). See also MPEP § 2143(I)(D).
creating and storing within said electronic file storage element a set of weighting factors for said collected stored parameters indicating a level of importance for each of said data elements; 
The combination of Alvarez and Pettingill discloses creating and storing within an electronic file storage element a set of weighting factors for said collected data elements indicating a level of desirability for each of said data elements and including each of said collected data elements in a juror score calculation (see at least Alvarez: ¶ 11-14, 18-33, 67, and 69-76). Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time and creating and storing within said electronic file storage element a set of weighting factors for said collected stored parameters indicating a level of importance for each of said data elements (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).
utilizing said relative importance weighting factors to calculate and store within said electronic file storage a weighted demographic score, a weighted social media score, and a weighted jury panel analysis score
calculating a juror score for each of said jurors within a jury pool utilizing said weighted demographic score, said weighted social media score, and a weighted jury panel analysis score and saving said final juror scores in the electronic file storage element; 
Specifically, the combination of Alvarez and Pettingill teaches calculating a jurors score for each of said jurors within a jury pool utilizing collected data elements and saving the juror scores in the electronic file storage element (see at least Alvarez: Abstract, ¶ 5, 16-17, 66, 68, and 70-76). Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Examiner notes that the combination of Alvarez and Pettingill discloses that the system incorporates weighted attributes when determining specific traits of jurors within a jury pool but fails to state the claim language (further addressed below).
providing a set of calculated final juror scores to a user, where said set of calculated final juror scores includes each juror in the jury pool; 
Specifically, the combination of Alvarez and Pettingill teaches providing a set of calculated juror scores to a user where the scores includes each juror in the jury pool (see at least Alvarez: Abstract, ¶ 65-66, 70, and 74-76).
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool in order to rank the members of the jury pool (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).
collecting responses to questions asked of one or more jurors by a user during the process of jury empanelment; 
Specifically, Alvarez discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).
recalculating said relative data weighted demographic score, weighted social media score, and weighted jury panel analysis and reassigning each final juror score in real time jury empanelment based upon said collected responses from the one or more jurors; 
said user issuing a challenge to a particular juror based on the most recent recalculated final juror scores.
Specifically, Alvarez discloses the system updates the ranking of jurors in real-time as data input into the system (see at least Alvarez: ¶ 65 and 68).
Alvarez discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).
Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Alvarez specifically discloses that the system and information is received and that the information processed by the system and application and subsequently used to generate a list, in real-time, of jurors (see at least Alvarez: ¶ 65 and 67). 
The combination of Alvarez and Pettingill discloses creating and storing within an electronic file storage element a set of weighting factors for said collected data elements indicating a level of desirability for each of said data elements and including each of said collected data elements in a juror score calculation (see at least Alvarez: ¶ 11-14, 18-33, 67, and 69-76). Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time and creating and storing within said electronic file storage element a set of weighting factors for said collected stored parameters indicating a level of importance for each of said data elements (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).
Alvarez, while disclosing determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (see at least Alvarez: ¶ 65-67), fails to state said user issuing a challenge to a particular juror. Examiner notes that everything within the limitation directed to issuing the challenge/strike is disclosed by Alvarez but the actual step and function of issuing a change to a particular juror is addressed below.
The combination of Alvarez and Pettingill does not explicitly state:
said user issuing a challenge to a particular juror
The combination of Alvarez and Pettingill teaches determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (see at least Alvarez: ¶ 65-66) but fails to disclose said user issuing a challenge to a particular juror.
However, Griebat, which talk about a computer product and method for jury selection, teaches it is known to provide a system and method for attorneys to determine and subsequently submit peremptory challenges to potential jury members (see at least Griebat: ¶ 36-37, 71-74, 324, 356-360, and 381-394). Furthermore, Examiner notes that this system allows for attorneys to complete the process of voir dire, just as the claimed invention, and issue/submit challenges to be considered by the judge (see at least Griebat: ¶ 262, and 365-371).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of issuing/submitting challenges to be considered by the judge (as disclosed by Griebat) into the jury selection system and method capable of determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (as disclosed by the combination of Alvarez and Pettingill). One of ordinary skill in the art would have been motivated to incorporate the feature of issuing/submitting challenges to be considered by the judge because it would provide a more efficient visual numerical and color scoring method to assist attorneys and thus streamline and accelerate jury selection or deselection (see Griebat ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of issuing/submitting challenges to be considered by the judge (as disclosed by Griebat) into the jury selection system and method capable of determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (as disclosed by the combination of Alvarez and Pettingill), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of issuing/submitting challenges to be considered by the judge into the jury selection system and method capable of determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores). See also MPEP § 2143(I)(A).




Referring to Claim 11, the combination of Alvarez, Pettingill, and Griebat teaches a process for juror selection, comprising: 
collecting and storing data elements providing information about a trial where said data elements comprise at least metadata for demographic, social media and jury panel parameters for each of a pool of potential jurors;
collecting at least demographic and social media parameters expressing juror characteristics derived from said metadata for each juror within saidjury pool assigned to said trial and input through said user interface and stored as juror data elements within said electronic file storage element; 
Specifically, Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool assigned to said trial and input through said user interface and stored within said electronic file storage element (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).
Alvarez specifically discusses collecting and storing a plethora of information such as demographic information, social media and juror panel parameters (see at least Alvarez: ¶ 16-17, 65-66, and 68). Alvarez specifically discloses that the system and information is received and that the information processed by the system and application and subsequently used to generate a list, in real-time, of jurors (see at least Alvarez: ¶ 65and 67).
an analysis engine process creating relative importance weighting factors by evaluating each collected parameter within a parameter category against all other parameters within said parameter category to increase or decrease a weighting factor for each of said collected parameters
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (as disclosed by Pettingill) to the known method and system for jury selection comprising an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values (as disclosed by Alvarez) to improve and streamline Voir Dire and to assist attorneys. One of ordinary skill in the art would have been motivated to apply the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters because it would improve and streamline Voir Dire and to assist attorneys (see Pettingill ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (as disclosed by Pettingill) to the known method and system for jury selection comprising an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values (as disclosed by Alvarez) to improve and streamline Voir Dire and to assist attorneys, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters to the known method and system for jury selection comprising an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values to improve and streamline Voir Dire and to assist attorneys). See also MPEP § 2143(I)(D).
utilizing said relative importance weighting factors to calculate and store within said electronic file storage element said set of relative importance weighting factors for said collected data elements indicating the level of importance for each of said data elements and including each of said collected data elements in a juror score calculation; 
Alvarez discloses creating and storing within an electronic file storage element a set of weighting factors for said collected data elements indicating a level of desirability for each of said data elements and including each of said collected data elements in a juror score calculation (see at least Alvarez: ¶ 11-14, 18-33, 67, and 69-76). Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).
calculating a juror score for each of said jurors within a jury pool utilizing said collected data elements and said weighting factors and saving said juror scores in the electronic file storage element; 
Specifically, Alvarez discloses calculating a jurors core for each of said jurors within a jury pool utilizing collected data elements and saving the juror scores in the electronic file storage element (see at least Alvarez: Abstract, ¶ 5, 16-17, 66, 68, and 70-76). Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).
providing a set of calculated juror scores to a user, where said set of calculated juror scores includes each juror in the jury pool; 
Specifically, Alvarez discloses providing a set of calculated juror scores to a user where the scores includes each juror in the jury pool (see at least Alvarez: Abstract, ¶ 65-66, 70, and 74-76).
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool in order to rank the members of the jury pool (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).
collecting responses to questions asked of one or more jurors by a user in real time during the process of jury empanelment; 
Specifically, Alvarez discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).
recalculating said relative weighted demographic score, said relative weighted social media score, and said relative weighted jury panel analysis score and reassigning each final juror in real time during the process of jury empanelment based upon said collected responses from the one or more jurors; and
providing said one or more recalculated juror scores in real time to a user.
Specifically, Alvarez discloses the system updates the ranking of jurors in real-time as data input into the system (see at least Alvarez: ¶ 65 and 68).
Alvarez discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).
Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).
issuing a challenge a particular juror based at least in part on the juror score and whether the juror score exceeds a pre-set threshold.
Specifically, Alvarez discloses the data output including a recommendation strategy for peremptory challenges, final proposed juror strike strategy, final propose jury and final proposed alternatives (see at least Alvarez: ¶ 66). 
Alvarez discloses the system updates the ranking of jurors in real-time as data input into the system (see at least Alvarez: ¶ 65 and 68).
Alvarez discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).
Examiner asserts that Alvarez further discusses the use of weights on inputted data sets which are continuously learned and applied to generating information related to the juror (see at least ¶ 75-76).
Alvarez specifically discloses that the system and information is received and that the information processed by the system and application and subsequently used to generate a list, in real-time, of jurors (see at least Alvarez: ¶ 65 and 67). 
Alvarez, while disclosing determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (see at least Alvarez: ¶ 65-67), fails to state said user issuing a challenge to a particular juror. Examiner notes that everything within the limitation directed to issuing the challenge/strike is disclosed by Alvarez but the actual step and function of issuing a change to a particular juror is addressed below.
Alvarez does not explicitly state:
said user issuing a challenge to a particular juror
The combination of Alvarez and Pettingill teaches determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (see at least Alvarez: ¶ 65-66) but fails to disclose said user issuing a challenge to a particular juror.
However, Griebat, which talk about a computer product and method for jury selection, teaches it is known to provide a system and method for attorneys to determine and subsequently submit peremptory challenges to potential jury members (see at least Griebat: ¶ 36-37, 71-74, 324, 356-360, and 381-394). Furthermore, Examiner notes that this system allows for attorneys to complete the process of voir dire, just as the claimed invention, and issue/submit challenges to be considered by the judge (see at least Griebat: ¶ 262, and 365-371).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of issuing/submitting challenges to be considered by the judge (as disclosed by Griebat) into the jury selection system and method capable of determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (as disclosed by the combination of Alvarez and Pettingill). One of ordinary skill in the art would have been motivated to incorporate the feature of issuing/submitting challenges to be considered by the judge because it would provide a more efficient visual numerical and color scoring method to assist attorneys and thus streamline and accelerate jury selection or deselection (see Griebat ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of issuing/submitting challenges to be considered by the judge (as disclosed by Griebat) into the jury selection system and method capable of determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores (as disclosed by the combination of Alvarez and Pettingill), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of issuing/submitting challenges to be considered by the judge into the jury selection system and method capable of determining ranking of potential jurors, determining a jury strike sheet and a juror for-cause strike sheet based at least in part on the recalculated juror scores). See also MPEP § 2143(I)(A).

Referring to Claim 2 and 12 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 1 and process of claim 11, including further comprising collecting information from public data sources (see at least Alvarez: Abstract, ¶ 5, 16).

Referring to Claim 4 and 14 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 1 and process of claim 11, including where said information about jurors within a jury pool assigned to said trial comprises at least juror demographic information, juror social media information, juror questionnaire information, and juror panel responses to questions posed by a user during juror selection.
Specifically, Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool assigned to said trial such as demographics, social media, questionnaire and juror responses (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75). 
Alvarez discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).

Referring to Claim 5 and 15 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 1 and process of claim 11, including where a juror score consists of data elements that comprise at least juror demographic information and a weighting factor for said juror demographic information, juror social media information and a weighting factor for said juror social media information, and juror panel information and a weighting factor for said juror panel information.
Specifically, Alvarez discloses calculating a jurors core for each of said jurors within a jury pool utilizing collected data elements and saving the juror scores in the electronic file storage element (see at least Alvarez: Abstract, ¶ 5, 16-17, 68, 66 and 70-71).
Alvarez further discloses the system updates the ranking of jurors in real-time as data input into the system (see at least Alvarez: ¶ 65).
Alvarez additionally discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).
Alvarez does not explicitly state:
user inputting weighted demographic score, weighted social media score, and weighted jury panel analysis score for specific collected data
said user issuing a challenge to a particular juror
Examiner notes that Alvarez specifically discusses collecting and storing a plethora of information such as demographic information, social media and juror panel parameters (see at least Alvarez: ¶ 16-17, 65-66, and 68). Alvarez specifically discloses that the system and information is received and that the information processed by the system and application and subsequently used to generate a list, in real-time, of jurors (see at least Alvarez: ¶ 65 and 67).
The element missing is the applied weights, stored within the system that is applied to the various selected data sets and computing points.
Examiner notes that Alvarez discloses an analysis engine that is evaluating collected information in real time to generate specifically weights and importance values related to parameters related to the potential juror to output an overall updated score reflective of the juror compared to inputted weights and importance values which discloses said analysis engine evaluating each collected parameter within a parameter category against all other parameters within said parameter category and said weighting factors to create relative importance weighting factors for each of said collected parameters (see at least Alvarez: ¶ 67-68, and 75-76).
Alvarez further discusses that the overall rating of the juror is automatically adjusted by the system upon received information (see at least Alvarez: ¶ 17). Examiner notes that for compact prosecution, the Pettingill reference is brought in to further teach and show the obviousness of the claimed limitation. 
Pettingill, which like Alvarez talks about a method and system for jury selection, teaches it is known to provide a data mining and analytic algorithms to process received information in real-time and creating and storing within said electronic file storage element a set of weighting factors for said collected stored parameters indicating a level of importance for each of said data elements (see at least Pettingill: Figs. 9-10, and 23, ¶ 17-18, 31, and 44-45).

Referring to Claim 6 and 16 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 5 and process of claim 15, including where the juror score is calculated in real time and updated as information becomes available in response to questions asked of any juror in said jury pool during the voir dire process.
Specifically, Alvarez discloses calculating a jurors core for each of said jurors within a jury pool utilizing collected data elements and saving the juror scores in the electronic file storage element (see at least Alvarez: Abstract, ¶ 5, 16-17, 68, 66 and 70-71).
Alvarez further discloses the system updates the ranking of jurors in real-time as data input into the system (see at least Alvarez: ¶ 65).
Alvarez additionally discloses collecting responses to questions asked of one or more jurors by a user during the process of voir dire (see at least Alvarez: Abstract, ¶ 5, 16, 66, and 69).

Referring to Claim 7 and 17 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 5 and process of claim 15, including where one or more juror scores are provided to a user on demand by transmitting said juror scores to a computer display, mobile device, smart phone, or any other display device having a network connection.
Specifically, Alvarez discloses a process, electronic storage element in data communication with said processor, and a user interface presented by the processor (see at least Alvarez: ¶ 11-14, 18-33, and 67).
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool assigned to said trial and input through said user interface and stored within said electronic file storage element (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).
Alvarez discloses providing a set of calculated juror scores to a user where the scores includes each juror in the jury pool (see at least Alvarez: Abstract, ¶ 65-66, 70, and 74-76).
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool in order to rank the members of the jury pool (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).

Referring to Claim 8 and 18 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 1 and process of claim 11, including further comprising a juror index and a juror ranking calculated by ordering said calculated juror scores according to a ranking or juror order requested by the user.
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool assigned to said trial and input through said user interface and stored within said electronic file storage element (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).
Alvarez discloses providing a set of calculated juror scores to a user where the scores includes each juror in the jury pool (see at least Alvarez: Abstract, ¶ 65-66, 70, and 74-76).
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool in order to rank the members of the jury pool (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).

Referring to Claim 9 and 19 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 8 and process of claim 18, including further comprising presenting a list of jurors empaneled onto a jury to the user where said list of jurors is ordered in compliance with a ranking or juror order requested by the user.
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool assigned to said trial and input through said user interface and stored within said electronic file storage element (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).
Alvarez discloses providing a set of calculated juror scores to a user where the scores includes each juror in the jury pool (see at least Alvarez: Abstract, ¶ 65-66, 70, and 74-76).
Alvarez discloses collecting data elements providing information about a trial and about jurors within a jury pool in order to rank the members of the jury pool (see at least Alvarez: ¶ 5, 13-17, 65-68, and 74-75).

Referring to Claim 10 and 20 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 1 and process of claim 11, including further comprising discovering familial, social, business, or membership connections that exist between potential jurors and participants in the litigation and presenting this information to a user (see at least Alvarez: ¶ 3, 66, and 74).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190130778 to Alvarez in view of U.S. Patent Application Publication No. 20140164263 A1 to Pettingill et al. (hereinafter Pettingill) in view of U.S. Patent Application Publication No. 20150046347 to Griebat in view of NPL The People’s Law Dictionary to Gerald and Kathleen Hill (hereinafter Hill).
Referring to Claim 3 and 13 (substantially similar in scope and language), the combination of Alvarez, Pettingill, and Griebat teaches the system of claim 1 and method of claim 11; However it fails to state where said information about a trial comprises at least witness list, litigant, court official list information.
Hill, which talks about the definition of voir dire, teaches it is known to include questions to elicit information related to cases and the relationships between possible jurors to parties, witness or any bias (see Hill Page 1).
The combination of Alvarez, Pettingill, and Griebat l does talk about proving the mechanism to identify or discovery biases related to the case and the potential jury pool in order to recommend strikes (see at least Alvarez: ¶ 3, 66, and 74). 
Hill in combination with Alvarez and Pettingill teach the limitation of including information such as witness lists, litigants and court officials. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving information related to possible jurors and their relation to people or parties involved in a proceeding (as disclosed by Hill) to the known method and system for juror selection (as disclosed by the combination of Alvarez, Pettingill, and Griebat) to further explain commonly known features of voir dire and its function. One of ordinary skill in the art would have been motivated to apply the known technique of receiving information related to possible jurors and their relation to people or parties involved in a proceeding because it would further explain commonly known features of voir dire and its function (see Hill: Page 1). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving information related to possible jurors and their relation to people or parties involved in a proceeding (as disclosed by Hill) to the known method and system for juror selection (as disclosed by the combination of Alvarez, Pettingill, and Griebat) to further explain commonly known features of voir dire and its function, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of receiving information related to possible jurors and their relation to people or parties involved in a proceeding to the known method and system for juror selection to further explain commonly known features of voir dire and its function). See also MPEP § 2143(I)(D).
Response to Arguments
Applicant’s arguments directed towards to the rejection of claims 1-20 under 35 USC 101 regarding patentable subject matter have been considered but found unpersuasive. Examiner notes that the claimed invention is merely implementing a method of organizing human activity such as legal interactions such as voir dire when choosing a jury in a jury trial on standard computer structure being used into their normal function. This practice is standard in every jury trial. Applicant is merely directing applicant to implement the method using generically claimed computer structure. Law students learn of voir dire practices within their first year of Law School and also during Moot Court and Trial Competitions. Applicant is merely implementing standard legal practices to tailor the jury to fit their client. Any good litigator would know that voir dire practices are just important and standard in every case as closing arguments. The application does not amount to an improvement to computer functionality and merely amounts to the abstract idea in that the claimed invention is directed to standard procedure in every jury trial being applied on generically claimed computer structure. Examiner notes that the amendments just describe a further embellishment of the data involved and do not amount to significantly more. Unlike Enfish, this application merely amounts to applying the abstract idea of voir dire on generically claimed computer elements and does not amount to improvement to the computer elements themselves. The rejection is maintained. 
Applicant's arguments directed to the applied rejection under 35 USC 103 have been have been rendered moot considering the arguments presented are directed to amended claim language and the applied rejection has been updated to reflect the amended claim language. The claims stand rejected. 
The Applicants’ arguments with respect to all rejections made towards the remaining dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/Examiner, Art Unit 3689